Exhibit 10.6

STOCKHOLDERS’ AGREEMENT

OF

CUMULUS MEDIA INC.

dated as of September 16, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS      2   

SECTION 1.1.

  Certain Defined Terms      2   

SECTION 1.2.

  Other Definitional Provisions      7    ARTICLE II   CORPORATE GOVERNANCE     
8   

SECTION 2.1.

  Board of Directors Matters      8   

SECTION 2.2.

  Company Cooperation      11   

SECTION 2.3.

  Board Observation Rights      11   

SECTION 2.4.

  Affiliate Transactions      12    ARTICLE III  TRANSFERS; RESTRICTIONS      12
  

SECTION 3.1.

  Rights and Obligations of Transferees      12   

SECTION 3.2.

  Standstill Agreement      12   

SECTION 3.3.

  Going Private Transactions      13   

SECTION 3.4.

  Lock-Up Agreement      14   

SECTION 3.5.

  Additional Stock Transfer Limitations      14   

SECTION 3.6.

  Exchange of Securities by the Crestview Stockholder      14   

SECTION 3.7.

  Reservation of Shares      15    ARTICLE IV  MISCELLANEOUS      15   

SECTION 4.1.

  Not A “Group”      15   

SECTION 4.2.

  Termination      16   

SECTION 4.3.

  Confidentiality      16   

SECTION 4.4.

  Other Activities of Certain Institutional Stockholders      16   

SECTION 4.5.

  Amendments and Waivers      17   

SECTION 4.6.

  Successors, Assigns and Transferees      17   

SECTION 4.7.

  Legend      17   

SECTION 4.8.

  Notices      18   

SECTION 4.9.

  Further Assurances      19   

SECTION 4.10.

  Entire Agreement; Third Party Beneficiaries      19   

SECTION 4.11.

  Delays or Omissions      19   

SECTION 4.12.

  Governing Law      20   

SECTION 4.13.

  Specific Performance; Jurisdiction      20   

SECTION 4.14.

  Waiver of Jury Trial      21   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 4.15.

  Termination of Existing Stockholder Agreements      21   

SECTION 4.16.

  Severability      21   

SECTION 4.17.

  Titles and Subtitles      21   

SECTION 4.18.

  Counterparts; Facsimile Signatures      21   

SECTION 4.19.

  Certain Indemnification Matters      22   

SECTION 4.20.

  Certain Corporate Matters      22   

SECTION 4.21.

  Blackstone Group Stockholders      23    ARTICLE V  REPRESENTATIONS AND
WARRANTIES      24   

SECTION 5.1.

  Representations and Warranties of the Company      24   

SECTION 5.2.

  Representations and Warranties of the Stockholders      24   

 

ii



--------------------------------------------------------------------------------

THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”) is entered as of September 16,
2011, among CUMULUS MEDIA INC., a Delaware corporation (the “Company”); BA
Capital Company, L.P. and Banc of America Capital Investors SBIC, L.P.
(together, the “BofA Stockholders”); Blackstone FC Communications Partners L.P.,
(“Blackstone”); Lewis W. Dickey, Jr., John W. Dickey, David W. Dickey, Michael
W. Dickey, Lewis W. Dickey, Sr. and DBBC, L.L.C. (collectively, the “Dickey
Group Stockholders”); Crestview Radio Investors, LLC (the “Crestview
Stockholder”); MIHI LLC (the “Macquarie Stockholder”); UBS Securities LLC (the
“UBS Stockholder”); and any Person who becomes a party hereto pursuant to
Section 3.1 (each of the foregoing, a “Stockholder” and collectively, the
“Stockholders”).

RECITALS

WHEREAS, contemporaneously with the execution of this Agreement, the Company has
issued and sold to the Crestview Stockholder, and the Crestview Stockholder has
purchased from the Company, as an investment in the Company, shares of Class A
Common Stock, par value $0.01 per share, of the Company (“Class A Common
Stock”);

WHEREAS, contemporaneously with the execution of this Agreement, the Company has
issued to the Crestview Stockholder warrants to purchase shares of Class A
Common Stock in accordance with the terms set forth in the Class A Common Stock
Purchase Warrant, dated as of the date hereof, issued by the Company to the
Crestview Stockholder (“Crestview Class A Warrants”);

WHEREAS, contemporaneously with the execution of this Agreement, the Company
also has issued and sold to the UBS Stockholder, and the UBS Stockholder has
purchased from the Company, as an investment in the Company, warrants to
purchase shares of Class A Common Stock in accordance with the terms set forth
in the Warrant Agreement, dated as of the date hereof, between the Company and
the warrant agent thereunder (the “UBS Class A Warrants”);

WHEREAS, contemporaneously with the execution of this Agreement, the Company has
issued and sold to the Macquarie Stockholder, and the Macquarie Stockholder has
purchased from the Company, as an investment in the Company, shares of Series A
Preferred Stock, par value $0.01 per share, of the Company (“Company Straight
Preferred”);

WHEREAS, after giving effect to the transactions consummated on the date hereof,
the Stockholders own the equity securities of the Company in the respective
amounts indicated for each Stockholder (and for the Blackstone Group
Stockholders) on Schedule A attached to this Agreement; and

WHEREAS, contemporaneously with the execution of this Agreement, all of the
Stockholders, on the one hand, and the Company, on the other, are terminating
certain existing voting and shareholder agreements to which the Company and such
Stockholders are parties.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the Company and each
Stockholder agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.

“Agreement” has the meaning assigned to such term in the preamble.

“beneficial owner” or “beneficially own” has the meaning given such term in Rule
13d-3 under the Exchange Act, and a Person’s beneficial ownership of Common
Stock or other Equity Securities of the Company shall be calculated in
accordance with the provisions of such rule. For the avoidance of doubt, no
Person shall be deemed to beneficially own any security solely as a result of
such Person’s execution of this Agreement.

“Blackstone” has the meaning assigned to such term in the preamble.

“Blackstone Group Stockholders” means, collectively, Blackstone, Blackstone FC
Capital Partners IV, L.P., Blackstone FC Capital Partners IV-A L.P., Blackstone
Family FCC L.L.C., Blackstone Participation FCC L.L.C. and Blackstone
Communications FCC L.L.C.

“BofA Stockholders” has the meaning assigned to such term in the preamble.

“Board” means the Board of Directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York City.

“Bylaws” means the Bylaws of the Company, as in effect on the date hereof and as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“Charter” means the Third Amended and Restated Certificate of Incorporation of
the Company, as in effect on the date hereof and as the same may be amended,
supplemented or otherwise modified from time to time.

“Class A Common Stock” has the meaning assigned to such term in the recitals.

“Class A Warrants” means the Crestview Class A Warrants and the UBS Class A
Warrants.

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company.

 

2



--------------------------------------------------------------------------------

“Class C Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Company.

“Closing” means the closing of the transactions contemplated by the Investment
Agreement.

“Common Stock” means, collectively, the Class A Common Stock, the Class B Common
Stock and the Class C Common Stock, and any securities issued in respect
thereof, or in substitution therefor, in connection with any stock split,
dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or other similar reorganization.

“Communications Act” means the Communications Act of 1934.

“Company” has the meaning assigned to such term in the preamble.

“Company Straight Preferred” has the meaning assigned to such term in the
recitals.

“Competing Entity” means each of Clear Channel Communications, Inc., Entercom
Communications Corp. or any Person that is controlled, directly or indirectly,
by either Clear Channel Communications, Inc. or Entercom Communications Corp.

“Control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.

“Covered Claims” has the meaning set forth in Section 4.19.

“Crestview Class A Warrants” has the meaning assigned to such term in the
recitals.

“Crestview Stockholder” has the meaning assigned to such term in the preamble.

“Dickey Group Stockholders” has the meaning assigned to such term in the
preamble.

“Director” means any member of the Board.

“Equity Securities” means any and all shares of Common Stock or other equity
securities of the Company, securities of the Company convertible into, or
exchangeable or exercisable for (whether presently convertible, exchangeable or
exercisable or not), such shares, and options, warrants or other rights (whether
presently convertible, exchangeable or exercisable or not) to acquire such
shares of Common Stock or other equity securities of the Company, other than
shares of Company Straight Preferred.

“Equity Trading Business” has the meaning assigned to such term in Section 4.4.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

“Exchange Agreement” means that certain Exchange Agreement, dated as of
January 31, 2011, by and among the Company, the Blackstone Group Stockholders,
and the other parties signatory thereto.

“Excluded Transfers” means (i) Transfers to any Affiliate, including any
Affiliate of such Stockholder’s ultimate parent entity, so long as such
Affiliate agrees to be bound in writing to the terms of this Agreement (if not
already bound hereby) to the same extent as the Transferring Stockholder (or
Blackstone Group Stockholder) is bound hereunder prior to giving effect to such
Transfer; (ii) (A) Transfers in a bona fide public offering (including any sale
under a registration statement filed pursuant to the Registration Rights
Agreements) or (B) Transfers to a broker-dealer in a block sale (including any
sale pursuant to the Registration Rights Agreements); (iii) Transfers to a
mutual fund which, to the knowledge of the Stockholder effecting the Transfer,
typically makes investments in Persons in the ordinary course of its business
for investment purposes only and not with the purpose or effect of changing or
influencing the control of such Persons and that, to the knowledge of such
Stockholder, has not filed in the three (3) years immediately preceding the date
of the proposed Transfer a Statement on Schedule 13D with respect to any Voting
Securities; and (iv) Transfers pursuant to any merger, tender offer or exchange
offer or other business combination, acquisition of assets or similar
transaction or change of control pursuant to which voting securities would be
acquired or received by the Company or any other Person; provided, however, that
a majority of the disinterested members of the Board has approved such
transaction or proposed transaction and recommended it to the stockholders of
Company (and has not withdrawn such recommendation).

“Existing Stockholder Agreements” means, collectively, each of the Voting
Agreement, dated as of June 30, 1998, among the Company, BA Capital Company,
L.P., and the other stockholders of the Company party thereto; the Shareholder
Agreement, dated as of March 28, 2002, between the Company and Banc of America
Capital Investors SBIC, L.P.; the Voting Agreement, dated as of January 6, 2009,
among the Company and the stockholders of the Company party thereto; the Voting
Agreement, dated as of January 31, 2011, among Blackstone, as Sellers’
Representative thereunder, and the Dickey Group Stockholders; and the Voting
Agreement and consent, dated as of January 31, 2011, among Blackstone, as
Sellers’ Representative thereunder, and the BofA Stockholders.

“FCC” means the Federal Communications Commission.

“FCC Regulations” means the rules, regulations, published decisions, published
orders, and policies promulgated by the FCC and in effect from time to time.

“Going-Private Transaction” means either (a) a Rule 13e-3 transaction, as such
term is defined in Rule 13e-3 of the Exchange Act, or any successor to such
rule, with respect to the Company to which such Rule 13e-3 applies or
(b) regardless of whether Rule 13e-3 applies to a transaction, any transaction
or series of transactions involving (i) a “purchase” (as such term is defined in
Rule 13e-3 of the Exchange Act) of any Equity Security by a Significant
Stockholder or a member of its Restricted Group, (ii) a tender offer for or
request or invitation for tenders of an Equity Security by a Significant
Stockholder or a member of its Restricted Group, or (iii) a solicitation subject
to Regulation 14A of the Exchange Act by a Significant Stockholder or a member
of its Restricted Group of any proxy, consent or authorization of, or a
distribution

 

4



--------------------------------------------------------------------------------

subject to Regulation 14C of the Exchange Act of an information statement to,
any Equity Security holder of the Company by a Significant Stockholder or a
member of its Restricted Group in connection with (x) a merger, consolidation,
reclassification, recapitalization, reorganization or similar corporate
transaction of the Company or between the Company (or its Subsidiaries) and a
Significant Stockholder or a member of its Restricted Group, (y) a sale of
substantially all of the assets of the Company to a Significant Stockholder or a
member of its Restricted Group, or (z) a reverse stock split of any class of
Equity Securities involving the purchase of fractional interests, which in the
case of such clause (i), (ii) or (iii), has either a reasonable likelihood or a
purpose of the Significant Stockholder (together with any other member of its
Restricted Group) obtaining beneficial ownership of 85% or more of the Voting
Securities.

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Independent Director” means a Director who would qualify as an “Independent
Director” pursuant to the listing standards of the corporate governance rules
for The NASDAQ Stock Market.

“Information” means all confidential information about the Company or any of its
Subsidiaries that is or has been furnished to any Stockholder or any of its
Representatives by or on behalf of the Company or any of its Subsidiaries, or
any of their respective Representatives (whether written or oral or in
electronic or other form and whether prepared by the Company or any of its
Subsidiaries or their respective Representatives), together with that portion of
all written or electronically stored documentation prepared by such Stockholder
or its Representatives based on or reflecting, in whole or in part, such
information; provided, however, that the term “Information” shall not include
any information that (i) is or becomes generally available to the public through
no action or omission by such Stockholder or its Representatives in violation of
this Agreement, (ii) is or becomes available to such Stockholder on a
non-confidential basis from a source, other than the Company or any of its
Subsidiaries, or any of their respective Representatives, that to such
Stockholder’s knowledge, after reasonable inquiry, is not prohibited from
disclosing to such Stockholder by a contractual, legal or fiduciary obligation
or (iii) is independently developed by a Stockholder or its Representatives or
Affiliates without use of any Information.

“Institutional Director” has the meaning assigned to such term in Section
4.20(a).

“Institutional Stockholders” has the meaning assigned to such term in Section
4.20(a).

“Investment Agreement” means that certain Amended and Restated Investment
Agreement, dated as of April 22, 2011, by and among the Company, the Crestview
Stockholder, the Macquarie Stockholder and the UBS Stockholder

“Law” means the law of any jurisdiction, whether international, multilateral,
multinational, national, federal, state, provincial, local or common law, or an
order, act, statute, ordinance, regulation, rule, extension order or code
promulgated by a governmental authority (including any department, court, agency
or official, or non-governmental self-regulatory organization, agency or
authority and any political subdivision or instrumentality thereof).

 

5



--------------------------------------------------------------------------------

“Macquarie Stockholder” has the meaning assigned to such term in the preamble.

“Observer” has the meaning assigned to such term in Section 2.3.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of two or more of the foregoing.

“Registration Rights Agreements” means, together, the Registration Rights
Agreement, dated as of the date hereof, among the Company and the other Persons
party thereto, and the Registration Rights Agreement, dated as of August 1,
2011, among the Company, the Blackstone Group Stockholders, the BofA
Stockholders, the Dickey Group Stockholders and the other Persons party thereto.

“Representatives” means with respect to any Person, any of such Person’s, or its
Affiliates’, directors, officers, employees, general partners, Affiliates,
direct or indirect shareholders, members or limited partners, attorneys,
accountants, financial and other advisers, and other agents and representatives,
including, in the case of any Stockholder, any designee nominated for election
to the Board or a committee thereof by such Stockholder.

“Restricted Group” means, with respect to any Stockholder, (a) such Stockholder,
(b) any Affiliate of such Stockholder (other than any portfolio company), and
(c) any Group (that would be deemed to be a “person” under Section 13(d)(3) of
the Exchange Act with respect to securities of the Company) of which such
Stockholder or its Affiliate (other than any portfolio company) is a member.

“Sale of the Company” means, in any one or more related transactions, a merger
(other than a merger solely for the purpose of forming a holding company with no
change in indirect ownership or to effect a change in the Company’s state of
incorporation), business combination or sale of all or substantially all of the
Company’s assets, in each case, as a result of which the Directors immediately
prior to such transaction do not represent a majority of the Board immediately
following the consummation of such transaction (or series of transactions), or
the stockholders of the Company immediately prior to such transaction do not,
immediately following the consummation of such transaction (or series of
transactions), continue to own equity securities representing more than 50% of
the vote and of the equity of the Company, of the ultimate controlling Person
(in the case of a merger or business combination) or Person succeeding to
ownership of all or substantially all of the Company’s assets (in the case of a
sale of assets).

“Secondary Indemnitors” has the meaning assigned to such term in Section 4.19.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

“Significant Stockholders” means each Stockholder who, together with its
controlled Affiliates, beneficially owns fifteen percent (15%) or more of the
Company’s outstanding

 

6



--------------------------------------------------------------------------------

Common Stock (including, for the avoidance of doubt, Common Stock for which any
Class A Warrants held by it or its controlled Affiliates are exercisable).

“Specified Indemnitee” has the meaning set forth in Section 4.19.

“Stockholder” has the meaning set forth in the preamble.

“Subsidiary” means, with respect to any Person, (i) any corporation of which a
majority of the securities entitled to vote generally in the election of
directors thereof, at the time as of which any determination is being made, or a
majority of the economic interests in such Person’s equity, are owned by such
Person, either directly or indirectly, and (ii) any joint venture, general or
limited partnership, limited liability company or other legal entity in which
such Person is the record or beneficial owner, directly or indirectly, of a
majority of the voting or equity interests or of which such Person is the
general partner or managing member.

“Transfer” means, directly or indirectly, to sell, transfer, assign, hypothecate
or similarly dispose of (by merger, operation of law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to, the sale, transfer, assignment,
hypothecation or similar disposition of (by merger, operation of law or
otherwise), any shares of Equity Securities beneficially owned by a Person.

“Transferee” means any Person to whom any Stockholder or any transferee thereof
Transfers Equity Securities in accordance with the terms hereof.

“UBS Class A Warrants” has the meaning assigned to such term in the recitals.

“UBS Stockholder” has the meaning assigned to such term in the preamble.

“Voting Securities” means at any time the then-issued and outstanding Common
Stock and any other securities of the Company of any kind or class having power
generally to vote for the election of Directors.

SECTION 1.2. Other Definitional Provisions. Unless otherwise expressly provided,
for the purposes of this Agreement, the following rules of interpretation shall
apply:

(a) When a reference is made in this Agreement to an article or a section,
paragraph, exhibit or schedule, such reference will be to an article or a
section, paragraph, exhibit or schedule hereof unless otherwise clearly
indicated to the contrary.

(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”

(c) The words “hereof,” “herein” and “herewith” and words of similar import
will, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(d) The meaning assigned to each term defined herein will be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender will include

 

7



--------------------------------------------------------------------------------

all genders. Where a word or phrase is defined herein, each of its other
grammatical forms will have a corresponding meaning.

(e) A reference to any period of days will be deemed to be to the relevant
number of calendar days, unless otherwise specified.

(f) The word “dollars” and symbol “$” mean U.S. dollars.

(g) References herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained in this Section 1.2(g) is intended to
authorize any assignment or Transfer not otherwise permitted by this Agreement.

(h) The word “or” shall be disjunctive but not exclusive.

(i) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provisions hereof.

(j) Any statute or rule defined or referred to herein or in any agreement or
instrument that is referred to herein means such statute or rule as from time to
time amended, modified or supplemented, including by succession of comparable
successor statutes or rules and references to all attachments thereto and
instruments incorporated therein.

ARTICLE II

CORPORATE GOVERNANCE

SECTION 2.1. Board of Directors Matters.

(a) Board Size. Effective as of the Closing, in accordance with Section 3.2 of
the Bylaws, the size of the Board has been fixed at seven (7) Directors, and the
two vacancies on the Board created thereby have been filled by the Board with
Jeffrey Marcus and Arthur J. Reimers, each having been designated by the
Crestview Stockholder.

(b) Nomination of Directors. Subject to Section 2.1(e), each Stockholder agrees
with the Company that it shall: (i) appear in person or by proxy at each annual
meeting or special meeting of the stockholders of the Company at which Directors
are to be elected for the purposes of obtaining a quorum; (ii) at each such
stockholders’ meeting, vote, in person or by proxy, all of the Voting Securities
now owned or hereafter acquired by it in favor of election of the following
designees nominated for election to the Board pursuant to this Section 2.1(b)
and in accordance with the Bylaws and the nomination procedures of the Company;
and (iii) in any action by written consent of the holders of Voting Securities
for the purpose of electing Directors, consent to election of the following
designees nominated for election to the Board pursuant to this Section 2.1(b)
and in accordance with the Bylaws and the nomination procedures of the Company:

 

8



--------------------------------------------------------------------------------

(i) two (2) Persons designated as nominees for election to the Board by the
Crestview Stockholder;

(ii) one (1) Person designated as nominee for election to the Board by the BofA
Stockholders;

(iii) one (1) Person designated as nominee for election to the Board by
Blackstone;

(iv) one (1) Person designated as nominee for election to the Board by the
Dickey Group Stockholders; and

(v) two (2) other Persons nominated for election to the Board by the Board, each
of whom shall qualify as an Independent Director (both with respect to the
Company and each Stockholder).

The rights of the Stockholders to designate nominees for election to the Board
as set forth in this Section 2.1(b) are personal to each Stockholder and may not
be exercised by any Transferee, except that in the event a Stockholder no longer
holds any Common Stock but its Affiliates continue to hold Common Stock
transferred by such Stockholder to such Affiliates (whether directly or by
Transfers through other Affiliates of such Stockholder), and such rights have
not been terminated pursuant to Section 2.1(e), the rights of such Stockholder
may be exercised by the Affiliates of such Stockholder to which such Common
Stock was Transferred.

(c) Lead Director. Effective as of the Closing, Jeffrey Marcus has been
appointed by the Independent Directors of the Company to serve as the lead
director of the Board. For so long as the Crestview Stockholder is the largest
stockholder of the Company, the Crestview Stockholder will have the right to
have one of its designees who is nominated and elected to the Board appointed by
the Independent Directors to serve as the lead director of the Board. In the
event that a vacancy is created at any time by the death, disability,
resignation or removal of the Person serving as lead director of the Board, the
Stockholders shall use their reasonable best efforts to cause the Independent
Directors to approve any such other designee of the Crestview Stockholder who is
nominated and elected to the Board to serve as the lead director of the Board.
Any such designee must qualify as an Independent Director.

(d) Removal and Replacement; Vacancies.

(i) In the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal of any Director nominated for election to the
Board pursuant to Section 2.1(b), the Company, by action of the remaining
Directors, shall, and the Stockholders agree with the Company to use their
reasonable best efforts to cause the remaining Directors, to fill the vacancy
created thereby with a replacement nominee designated by the Stockholder who had
designated such Director for nomination pursuant to Section 2.1(b) as promptly
as practicable. If such vacant position had been held by a Person nominated
under Section 2.1(b)(v), then the vacancy shall be filled by action of the
majority of the Board.

(ii) In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal of any Director nominated for
election to the Board pursuant

 

9



--------------------------------------------------------------------------------

to Section 2.1(b) and the remaining Directors have not caused the vacancy
created thereby to be filled pursuant to Section 2.1(d)(i) by a new designee of
the appropriate Person promptly after the Stockholders have been notified of
such vacancy, then in such case the Company shall take all such actions as and
when requested by the Stockholder who is entitled, pursuant to Section 2.1(b) to
designate a Person to fill such vacancy (the “Designating Stockholder”), and
each other Stockholder hereby agrees with the Company to vote, or act by written
consent with respect to, all Voting Securities beneficially owned by it to act
to fill the vacancy with a Person designated as a replacement by the Designating
Stockholder in accordance with Section 2.1(b). Upon the written request of any
Person having rights under Section 2.1(b), each other Stockholder agrees with
the Company to vote, or act by written consent with respect to, all Voting
Securities beneficially owned by it to, remove any Director nominated by such
Person for election to the Board pursuant to Section 2.1(b) and to elect any
replacement Director designated for nomination by such Person pursuant to this
Section 2.1(d).

(iii) Subject to Section 2.1(e), unless otherwise requested in writing by the
Person entitled to nominate such Person for election to the Board under
Section 2.1(b), no other Stockholder shall take any action to cause the removal
of any Directors nominated by such Person for election to the Board pursuant to
Section 2.1(b).

(iv) Any vacancy on the Board that results from the termination of rights of
nomination pursuant to Section 2.1(e) may be filled by action of a majority of
the Board, in accordance with the Bylaws and applicable nomination procedures of
the Company.

(e) Termination of Rights of Nomination. Notwithstanding anything in
Section 2.1(b) to the contrary:

(i) in the case of the Dickey Group Stockholders, upon the earlier of (A) such
time as the Dickey Group Stockholders and their Affiliates cease to beneficially
own, collectively, at least fifty percent (50%) of the number of shares of
Common Stock they collectively beneficially own immediately following the
Closing; and (B) the date, if any, on which the Dickey Group Stockholders or
their Affiliates acquire beneficial ownership of, collectively, more than ten
percent (10%) of the outstanding equity of any Competing Entity, then the Dickey
Group Stockholders shall cease to have the right to designate any nominee for
election to the Board pursuant to Section 2.1(b).

(ii) in the case of the BofA Stockholders, upon the earlier of (A) such time as
the BofA Stockholders and their Affiliates, collectively, cease to beneficially
own, collectively, at least fifty percent (50%) of the number of shares of
Common Stock they beneficially own immediately following the Closing; and
(B) the date, if any, on which the BofA Stockholders or their Affiliates acquire
beneficial ownership of, collectively, more than ten percent (10%) of the
outstanding equity of any Competing Entity, then the BofA Stockholders shall
cease to have the right to designate any nominee for election to the Board
pursuant to Section 2.1(b).

(iii) in the case of the Crestview Stockholder:

(A) upon such time as the Crestview Stockholder and its Affiliates,
collectively, cease to beneficially own 38,882,488 shares of Class A

 

10



--------------------------------------------------------------------------------

Common Stock, as such number may be proportionately adjusted for stock splits,
reverse stock splits and the like after the date of this Agreement, the
Crestview Stockholder shall cease to have the right to designate two individuals
as nominees for election to the Board pursuant to Section 2.1(b)(i) and shall
only have the right to designate one nominee for election to the Board pursuant
to Section 2.1(b)(i), subject to Section 2.1(e)(iii)(B) below; and

(B) upon the earlier of (x) such time as Crestview Stockholder and its
Affiliates, collectively, ceases to beneficially own at least 25,921,659 shares
of Class A Common Stock, as such number may be proportionately adjusted for
stock splits, reverse stock splits and the like after the date of this
Agreement, and (y) the date, if any, on which the Crestview Stockholder or its
Affiliates acquire beneficial ownership of, collectively, more than ten percent
(10%) of the outstanding equity of any Competing Entity, the Crestview
Stockholder shall cease to have the right to designate any nominee for election
to the Board pursuant to Section 2.1(b)(i).

(iv) in the case of Blackstone, upon the earlier of (A) the day immediately
prior to the date Directors who are to be elected at the fourth annual meeting
of Company’s stockholders held following January 31, 2011 are nominated for such
election and (B) such time as the Blackstone Group Stockholders or their
respective Affiliates, collectively, cease to beneficially own at least fifty
percent (50%) of the number of shares of Class A Common Stock received by the
Blackstone Group Stockholders at the closing on August 1, 2011 of the
acquisition provided for in the Exchange Agreement, Blackstone shall cease to
have the right to designate any nominee for election to the Board pursuant to
Section 2.1(b).

(f) Compliance with the Communications Act and FCC Regulations. Notwithstanding
any statement in this Section 2.1 to the contrary, all rights of nomination for
Directors set forth in this Section 2.1 shall be subject to compliance with the
Communications Act and FCC Regulations, including any restrictions or conditions
that may be imposed by any decision or order of the FCC.

SECTION 2.2. Company Cooperation. The Company shall take such action as may be
required under applicable Law and the Bylaws (subject to such vote of the Board
as may be required) (i) to cause the Board to consist of the number of Directors
specified in Section 2.1(a) and (ii) to cause one of the Directors designated by
the Crestview Stockholder to be appointed and serve as the lead director of the
Board in accordance with Section 2.1(c). The Company agrees to include in the
slate of nominees to be voted upon by stockholders of the Company the Persons
designated for nomination to the Board in accordance with Section 2.1(b).

SECTION 2.3. Board Observation Rights. So long as the Macquarie Stockholder and
its Affiliates, collectively, continue to beneficially own at least $45.0
million of Company Straight Preferred (valued at liquidation value, without
regard to the actual current market value thereof), the Macquarie Stockholder
shall be entitled to designate one (1) individual as a non-voting Board observer
(the “Observer”). The Company shall provide to the Observer, concurrently with
the Directors and in the same manner, notice of such meetings and a copy of all
materials provided

 

11



--------------------------------------------------------------------------------

to Directors generally; provided, however, that (i) the Observer shall not have
the right to vote or participate in Board decisions and (ii) the Board, by
majority vote, shall be entitled to exclude the Observer from portions of any
Board meeting and to cause portions of any Board materials delivered to the
Observer to be redacted where and to the extent that the Board determines that
exclusion is reasonably necessary to preserve attorney-client privilege or
otherwise comply with applicable Law; provided, further, that, for the avoidance
of doubt, the Observer shall be subject to the confidentiality obligations set
forth in Section 4.3 hereof and the Macquarie Stockholder shall be responsible
for the Observer’s compliance therewith.

SECTION 2.4. Affiliate Transactions. Subject to Section 4.4, and except for such
transactions as are contemplated by agreements to which the Company is a party
on the date hereof or to be entered into on the date hereof, any transaction
between the Company or any Subsidiary of the Company, on the one hand, and a
Stockholder or any Affiliate of such Stockholder, on the other, shall require
the approval of a majority of the disinterested members of the Board.

ARTICLE III

TRANSFERS; RESTRICTIONS

SECTION 3.1. Rights and Obligations of Transferees.

(a) No Stockholder shall Transfer any Equity Securities, except in compliance
with the Securities Act, the Charter, any applicable state or foreign securities
Laws, and this Agreement, or if such Transfer would violate the Communications
Act or FCC Regulations and such Stockholder has been so advised by the Company.
Without limiting the generality of the foregoing, no such Transfer shall be made
or recognized in the books and records of the Company if such Transfer would
result in a violation of the Communications Act or FCC Regulations. If a
Transfer requires approval of the FCC under the Communications Act or FCC
Regulations, such Transfer will not be recognized until such approval is
obtained. Any Transfers in violation of this Agreement shall be null and void
and the Company shall not in any way give effect to any such impermissible
Transfer. Prior to the consummation of a Transfer by any Stockholder (or any
Blackstone Group Stockholder) described in clause (i) of the definition of
Excluded Transfers, as a condition thereto, the applicable Transferee shall
agree in writing to be bound by the terms of this Agreement (if not already
bound hereby) to the same extent as the Transferring Stockholder (or Blackstone
Group Stockholder) is bound hereunder prior to giving effect to such Transfer.
Blackstone hereby covenants and agrees with the Company to cause the other
Blackstone Group Stockholders to comply with the provisions of this
Section 3.1(a).

(b) For the avoidance of doubt, except as set forth in Section 4.7(b),
restrictions on Transfer of shares of Company Straight Preferred shall be solely
as set forth in the Certificate of Designations therefor.

SECTION 3.2. Standstill Agreement.

(a) Prior to the seven (7) year anniversary of the Closing, without the prior
written consent of the Company, except (i) by way of stock dividend, stock
split, reorganization,

 

12



--------------------------------------------------------------------------------

recapitalization, merger, consolidation or other like distributions made to
holders of Equity Securities generally or (ii) pursuant to the terms of any
stock option, stock purchase or other similar plans for Directors, if any, each
Significant Stockholder (so long as it is a Significant Stockholder) covenants
and agrees that such Significant Stockholder shall not, and shall not permit any
other member of its Restricted Group to, directly or indirectly, acquire, agree
to acquire or make a proposal to acquire (or publicly announce or otherwise
disclose an intention to propose to acquire) or offer to acquire, by purchase or
otherwise, beneficial ownership of any Equity Securities not beneficially owned
by them immediately following the Closing.

(b) Notwithstanding anything in Section 3.2(a) to the contrary, the Crestview
Stockholder will be permitted to (i) exercise the Crestview Class A Warrants and
(ii) subject to the last sentence in this Section 3.2(b), directly or
indirectly, acquire, agree to acquire or make a proposal to acquire (or publicly
announce or otherwise disclose an intention to propose to acquire) beneficial
ownership of a number of shares that would not cause the Crestview Stockholder
to beneficially own more than 64,804,148 shares of Common Stock, as such number
may be proportionately adjusted for stock splits, reverse stock splits and the
like after the date of this Agreement. With respect to any shares of Common
Stock beneficially owned by the Crestview Stockholder or its Affiliates in
excess of 51,843,318 shares of Common Stock, such shares, in any matters
submitted for the vote or consent of holders of the Company’s Common Stock,
shall be voted (or consents executed in respect thereof) by the Crestview
Stockholder and its Affiliates, as applicable, in accordance with the
recommendation of, or at the direction of, the Board (with each Director who was
nominated for election to the Board as a designee of the Crestview Stockholder
recusing himself from such direction).

(c) Notwithstanding anything in this Section 3.2 to the contrary, a Significant
Stockholder or any member of its Restricted Group shall not be prohibited from
making a confidential proposal to the Board to acquire additional Equity
Securities if the Board (i) determines to effect, or to solicit proposals to
effect, a Sale of the Company, or (ii) causes the Company to enter into a
definitive agreement providing for the Sale of the Company.

SECTION 3.3. Going Private Transactions. Prior to the seven (7) year anniversary
of the Closing, without the prior written consent of the Company, no Significant
Stockholder (so long as it is a Significant Stockholder) will, or will permit
any other member of its Restricted Group to, make any public announcement with
respect to, or submit a proposal for, or offer in respect of (with or without
conditions) any transaction or series of transactions that would constitute or
result in a Going-Private Transaction, unless such Going-Private Transaction:
(a) which is not a tender or exchange offer made by any member of such
Significant Stockholder’s Restricted Group, is (i) approved by the Board and
determined by the Board to be fair to the stockholders of the Company who are
not members of such Significant Stockholder’s Restricted Group, in each case
with the approval of a majority of the disinterested members of the Board, and
(ii) approved by a majority of the outstanding Voting Securities not
beneficially owned by members of such Significant Stockholder’s Restricted
Group; or (b) which is a tender or exchange offer made by a member of such
Significant Stockholder’s Restricted Group and is contingent upon (i) the
acquisition of a majority of the outstanding shares of Common Stock not
beneficially owned by members of such Significant Stockholder’s Restricted
Group, and accompanied by an undertaking that such member of such Significant
Stockholder’s Restricted Group shall acquire all of the shares of Common Stock,
if any, that remain outstanding after the

 

13



--------------------------------------------------------------------------------

completion of such tender or exchange offer in a merger at the same price per
share paid in such tender or exchange offer and (ii) the disinterested members
of the Board, being authorized on behalf of the full Board to take and disclose
a position contemplated by Rules 14d-9 and 14e-2(a) promulgated under the
Exchange Act with respect to such tender or exchange offer, not recommending
that holders of shares of Common Stock refrain from tendering their shares of
Common Stock in such tender or exchange offer. To the extent the Company
releases any other stockholder of the Company (other than the Macquarie
Stockholder or the UBS Stockholder, if they are Significant Stockholders) from
restrictions of the type described in this Section 3.3, then the Crestview
Stockholder will also be released from the restrictions in this Section 3.3.

SECTION 3.4. Lock-Up Agreement. During the eighteen (18) month period after the
Closing, the Crestview Stockholder agrees that it will not Transfer any Equity
Securities without the prior written consent of the Company. Notwithstanding the
foregoing, the Crestview Stockholder shall be permitted to Transfer all or any
portion of its Equity Securities at any time under the following circumstances:
(a) Transfers to any Affiliate (including any Affiliate of the Crestview
Stockholder’s ultimate parent entity), so long as such Affiliate agrees in
writing to be bound by the provisions of this Section 3.4; (b) Transfers
pursuant to a merger, tender offer or exchange offer, or other business
combination, acquisition of assets or similar transaction or change of control,
involving the Company or any of its Subsidiaries; provided, however, that the
Board has approved such transaction or proposed transaction and has recommended
it to the stockholders of Company (and has not withdrawn such recommendation);
or (c) Transfers after the commencement of bankruptcy or insolvency proceedings
of the Company and its Subsidiaries.

SECTION 3.5. Additional Stock Transfer Limitations. Without the prior written
consent of the Company, no Significant Stockholder shall, and each Significant
Stockholder shall use commercially reasonable efforts to cause members of its
Restricted Group not to, directly or indirectly, Transfer Equity Securities
(other than Excluded Transfers) to any Person who, to the knowledge of such
Significant Stockholder, (a) is a Competing Entity, other than with the prior
approval of a majority of the disinterested members of the Board or
(b) immediately following the consummation of such Transfer would have (together
with its Affiliates and any member of a Group that includes such Person)
beneficial ownership of ten percent (10%) or more of the outstanding shares of
Common Stock. In connection with the consummation of a Transfer by any
Significant Stockholder (x) described in clause (ii)(A) of the definition of
Excluded Transfers, such transferring Stockholder agrees with the Company to use
commercially reasonable efforts to effect as wide a distribution of such Equity
Securities as is reasonably practicable, and in connection with the consummation
of a Transfer by any Significant Stockholder (y) described in clause (ii)(B) of
the definition of Excluded Transfers, the broker-dealer shall be instructed by
such Significant Stockholder not to Transfer any Equity Securities to any Person
who, to the knowledge of the transferring Significant Stockholder, is a
Competing Entity, other than with the prior approval of a majority of the
disinterested members of the Board. To the extent the Company releases any other
stockholder of the Company from restrictions of the type described in this
Section 3.5, the Crestview Stockholder will also be released from the
restrictions in this Section 3.5.

SECTION 3.6. Exchange of Securities by the Crestview Stockholder. At any time
and from time to time after the Closing, the Crestview Stockholder will be
permitted, by delivery of

 

14



--------------------------------------------------------------------------------

reasonable written notice to the Company and subject to compliance with the
Communications Act and FCC Regulations, (a) to exchange all or any portion of
the shares of Class A Common Stock held by it (including any shares issued to it
upon exercise of the Crestview Class A Warrants) for the same number of shares
of Class B Common Stock, (b) to exchange all or any portion of any shares of
Class B Common Stock held by it for the same number of shares of Class A Common
Stock, and (c) to exchange all or any portion of the shares of Class A Common
Stock or any shares of Class B Common Stock held by it into Crestview Class A
Warrants, or warrants to purchase shares of Class B Common Stock, to purchase
the same number of shares of Class A Common Stock or Class B Common Stock (as
the case may be). Any warrants to purchase shares of Class B Common Stock issued
to the Crestview Stockholder pursuant to the preceding sentence will have a term
of twenty (20) years from the date of issuance. The Company hereby agrees,
promptly upon the request of the Crestview Stockholder and, subject to
compliance with applicable federal and state securities Laws, the Communications
Act and FCC Regulations, to give effect to the foregoing exchange rights of the
Crestview Stockholder, subject to receipt by the Company from the Crestview
Stockholder of such reasonable assurances as to ownership of the applicable
shares and such other documentation (which shall be in customary form) as the
Company may reasonably request.

SECTION 3.7. Reservation of Shares. The Company shall at all times reserve and
keep available a sufficient number of its authorized but unissued shares of
(i) Class A Common Stock for the purpose of issuing shares of Class A Common
Stock upon exercise of the Class A Warrants and (ii) Company Straight Preferred
for the purpose of issuing shares of Company Straight Preferred as pay-in-kind
dividends. If at any time the number of authorized but unissued shares of
Class A Common Stock shall not be sufficient to permit the exercise in full of
such Class A Warrants, or the number of shares of Company Straight Preferred
shall not be sufficient to permit the issuance of pay-in-kind dividends required
by the terms of the Company Straight Preferred, the Company shall take such
corporate action as may be necessary to increase its authorized but unissued
shares of Class A Common Stock or Company Straight Preferred, as applicable, to
such number of shares as shall be sufficient for such purpose (and the
Stockholders shall in their capacity as stockholders vote in favor of or consent
to any such increase). The Company covenants that all shares of Class A Common
Stock issued and sold upon exercise of the Class A Warrants, and all shares of
Company Straight Preferred issued as pay-in-kind dividends, shall be validly
issued, fully paid, nonassessable and free and clear of all liens of any kind or
nature whatsoever.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Not A “Group”. The Stockholders and the Company acknowledge that
the arrangements contemplated by this Agreement are not intended to constitute
the formation of a Group. Each Stockholder agrees that, for purposes of
determining beneficial ownership of such Stockholder, it shall disclaim any
beneficial ownership by virtue of this Agreement of the Company’s securities
owned by the other Stockholders (or, in the case of the BofA Stockholders, the
other Stockholders other than the BofA Stockholders), and the Company agrees to
recognize such disclaimer in its Exchange Act and Securities Act reports.

 

15



--------------------------------------------------------------------------------

SECTION 4.2. Termination. This Agreement shall terminate upon the earlier of
(a) the fifteenth (15th) anniversary of the date of this Agreement, (b) a Sale
of the Company, and (c) the date on which both (i) the rights of each
Stockholder pursuant to Section 2.1(b) to nominate individuals for election to
the Board, or to designate the Observer pursuant to Section 2.3, have terminated
in accordance with the terms of Section 2.1(e) or Section 2.3, respectively, and
(ii) no Stockholder that is a party to this Agreement continues to be a
Significant Stockholder; provided, however, that, notwithstanding anything in
this Section 4.2 to the contrary, the rights and obligations of each Stockholder
under this Agreement shall terminate on the date on which such Stockholder no
longer beneficially owns any Equity Securities or, in the case of the Macquarie
Stockholder, the date on which the Macquarie Stockholder and its Affiliates,
collectively, cease to beneficially own at least $45.0 million of Company
Straight Preferred (valued at liquidation value, without regard to the actual
current market value thereof) or, in the case of the UBS Stockholder, the date
on which the UBS Stockholder and its Affiliates cease to beneficially own UBS
Warrants and shares of Class A Common Stock in such amounts as to cause the UBS
Stockholder and its Affiliates to beneficially own at least 10,368,665 shares of
Common Stock.

SECTION 4.3. Confidentiality. Each Stockholder agrees with the Company to, and
agrees with the Company to use commercially reasonable efforts to cause its
Representatives to, keep confidential and not divulge any Information; provided,
however, that nothing herein shall prevent any Stockholder from disclosing such
Information (a) upon the order of any court or administrative agency, (b) upon
the request or demand of any regulatory agency or authority having jurisdiction
over such Stockholder or Representative, (c) to the extent required by Law or
legal process or required or requested pursuant to subpoena, interrogatories or
other discovery requests, (d) to the extent necessary in connection with the
exercise of any remedy hereunder, (e) to other Stockholders, (f) to such
Stockholder’s Representatives that in the reasonable judgment of such
Stockholder need to know such Information, or (g) to any bona fide proposed
Transferee in accordance with this Agreement as long as such Transferee agrees
to be bound by the provisions of this Section 4.3 as a Stockholder or the
disclosing Stockholder agrees to be responsible for any breach of this
Section 4.3 by such proposed Transferee; provided, further, that, in the case of
clause (a), (b) or (c), such Stockholder shall notify the Company of the
proposed disclosure as far in advance of such disclosure as reasonably
practicable and, if requested by the Company, use commercially reasonable
efforts (but at the sole expense of the Company) to ensure that any Information
so disclosed is accorded confidential treatment, when and to the extent
available.

SECTION 4.4. Other Activities of Certain Institutional Stockholders.
Notwithstanding anything in this Agreement to the contrary, nothing in Article
III of this Agreement (or any other agreement entered into in connection with
the transactions contemplated by this Agreement) shall restrict the activities
of the Macquarie Stockholder, the UBS Stockholder, the BofA Stockholders, the
Blackstone Group Stockholders, or their respective Affiliates, in any capacity
other than as a Significant Stockholder, to the extent any of the Macquarie
Stockholder, the UBS Stockholder, the BofA Stockholders or the Blackstone Group
Stockholders is a Significant Stockholder. By way of example, notwithstanding
anything in this Agreement to the contrary, this Agreement shall not restrict
the advisory or investment banking services offered by the Macquarie
Stockholder, the UBS Stockholder, the BofA Stockholders, the Blackstone Group
Stockholders, or their respective Affiliates, and shall not restrict the ability
of the Macquarie Stockholder, the UBS Stockholder, the BofA Stockholders, the
Blackstone Group Stockholders,

 

16



--------------------------------------------------------------------------------

or their respective Affiliates, to Transfer, pledge or encumber Equity
Securities on behalf of their respective clients, or any Transfer, pledge or
encumbrance made by any Affiliate of any of the Blackstone Group Stockholders,
the Macquarie Stockholder, the UBS Stockholder or the BofA Stockholders to the
extent the business of such Affiliate is to trade for its account or the account
of others (e.g., an asset manager or equity fund) (an “Equity Trading
Business”); provided, that, to the extent any of the Macquarie Stockholder, the
UBS Stockholder, the BofA Stockholders or the Blackstone Group Stockholders is a
Significant Stockholder, the Macquarie Stockholder, the UBS Stockholder, the
BofA Stockholders or the Blackstone Group Stockholder, or a transferee of any of
such Significant Stockholders that is an Affiliate, as applicable, maintains, in
accordance with its customary internal and industry practice, an information
wall between the Macquarie Stockholder, the UBS Stockholder, the BofA
Stockholders or the Blackstone Group Stockholders, as applicable, and its
Affiliate engaged in an Equity Trading Business.

SECTION 4.5. Amendments and Waivers. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective without the approval of the Company and Stockholders holding a
majority of the outstanding Common Stock (on an as-exercised basis, in the case
of Class A Warrants) held by all Stockholders; provided, however, that
(i) Agreement may not be amended, modified or waived in any manner adversely
affecting the rights or obligations of any Stockholder which does not, by its
terms, adversely affect the rights or obligations of all similarly situated
Stockholders in a substantially similar manner without the consent of such
Stockholder; (ii) no amendment, modification or waiver to Section 2.1 (directly
or by amendment of the definitions used therein) shall adversely affect the
rights of a Stockholder to designate nominee(s) for election to the Board (and,
in the case of the Crestview Stockholder, to have one of its Director nominees
appointed as lead director) without the consent of such Stockholder; (iii) no
amendment, modification or waiver to any of Article III, Section 4.4 or
Section 4.20 (directly or by amendment, modification or waiver of the
definitions used therein) shall seek to restrict, or further restrict, the
activities of, or impose additional Transfer restrictions with respect to
securities of the Company held by, any Stockholder or its Affiliates without the
consent of such Stockholder; (iv) none of Section 2.3, Section 3.1(b) or
Section 4.20(d) may be amended (directly or by amendment, modification or waiver
of the definitions used therein) without the consent of the Macquarie
Stockholder; (v) amendment, modification or waiver of this Section 4.5 shall
require the consent of each Stockholder; and (vi) any Stockholder may terminate
or waive (in writing) the benefit of any provision of this Agreement with
respect to itself for any purpose.

SECTION 4.6. Successors, Assigns and Transferees. Except as expressly set forth
herein, this Agreement shall bind and inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.

SECTION 4.7. Legend.

(a) Restrictive Legend. All certificates representing Equity Securities held by
each Significant Stockholder shall bear a legend substantially in the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN A STOCKHOLDERS’

 

17



--------------------------------------------------------------------------------

AGREEMENT, DATED AS OF SEPTEMBER 16, 2011, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE ISSUER.”

(b) Securities Act Legend. All certificates representing the Equity Securities
or shares of Company Straight Preferred held by each Stockholder shall bear a
legend substantially in the following form:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.”

(c) Upon request of any Stockholder and receipt by the Company of an opinion of
counsel, in form and substance reasonably satisfactory to the Company, to the
effect that the legend in clause (b) is no longer required under the Securities
Act and applicable state securities Laws, the Company shall promptly cause such
legend to be removed from any certificate for any securities to be Transferred
in accordance with the terms of this Agreement; provided, however, that an
opinion of counsel shall not be required for a Transfer by any Stockholder that
is (i) a partnership Transferring all of the assets owned by it to its partners
or former partners, pro rata in accordance with their respective partnership
interests, (ii) a corporation Transferring to a wholly-owned Subsidiary or a
parent corporation that owns all of the capital stock of such Stockholder,
(iii) a limited liability company Transferring all of the assets owned by it to
its members or former members, pro rata in accordance with their respective
interests in the limited liability company, (iv) an individual Transferring to
such Stockholder’s family member or trust for the benefit of such Stockholder,
or (v) Transferring its securities to any Affiliate of such Stockholder, in the
case of an institutional Stockholder, or other Person under common management
with such Stockholder; provided, further, that the Transferee in each case
agrees to be subject to the restrictions in this section. The legend set forth
in Section 4.7(a) shall be automatically removed upon the expiration of the
Transfer restrictions set forth in this Agreement or upon any Excluded Transfer
(other than any Excluded Transfer pursuant to clause (i) of the definition
thereof).

SECTION 4.8. Notices. All notices and other communications to be given to any
party hereunder shall be sufficiently given for all purposes hereunder if in
writing and delivered by hand, courier or overnight delivery service, or when
received in the form of a facsimile or other electronic transmission (receipt
confirmation requested), and shall be directed to the address set forth below
(or at such other address or facsimile number as such party shall designate by
like notice):

 

18



--------------------------------------------------------------------------------

if to the Company, to:

Cumulus Media Inc.

3280 Peachtree Road, N.W.

Suite 2300

Atlanta, Georgia 30305

Attention: Richard S. Denning, Esq.

Fax: (404) 949-0740

with a copy (which shall not constitute notice) to:

Jones Day

1420 Peachtree Street, N.E.

Suite 800

Atlanta, Georgia 30309-3053

Attention: John E. Zamer, Esq.

Fax: (404) 581-8330

if to any other Stockholder, to the address of such other Stockholder as shown
in Schedule A attached to this Agreement.

SECTION 4.9. Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

SECTION 4.10. Entire Agreement; Third Party Beneficiaries. Except as otherwise
expressly set forth herein, this Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, that they may have
related to the subject matter hereof in any way. This Agreement is not intended
to confer in or on behalf of any Person not a party to this Agreement any
rights, benefits, causes of action or remedies with respect to the subject
matter or any provision thereof.

SECTION 4.11. Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any party hereto of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by Law, or otherwise afforded to any party, shall be cumulative and
not alternative.

 

19



--------------------------------------------------------------------------------

SECTION 4.12. Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of Delaware applicable to contracts made
and to be performed within the State of Delaware, without giving effect to
conflicts of law rules that would require or permit the application of the Laws
of another jurisdiction.

SECTION 4.13. Specific Performance; Jurisdiction.

(a) The parties agree that irreparable damage would occur for which money
damages would not suffice in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that the parties would not have any adequate remedy at
law. It is accordingly agreed that any non-breaching party shall be entitled to
an injunction, temporary restraining order or other equitable relief exclusively
in the Delaware Court of Chancery enjoining any such breach and enforcing
specifically the terms and provisions hereof, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, in the United States District Court for the District of
Delaware or another court sitting in the state of Delaware. Each party agrees
not to raise any objections to the availability of the equitable remedy of
specific performance to prevent or restrain breaches or threatened breaches of,
or to enforce compliance with, the covenants and obligations of such party under
this Agreement. Any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement shall not be required to post a bond or undertaking in
connection with such order or injunction sought in accordance with the terms of
this Section 4.13(a). The provisions of this Section 4.13(a) are in addition to
any other remedy to which any party is entitled at law, in equity or otherwise.

(b) Each of the parties hereto irrevocably agrees that any legal action or
proceeding in connection with or with respect to this Agreement and the rights
and obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns shall
be brought and determined exclusively in the Delaware Court of Chancery, or in
the event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the United States District Court
for the District of Delaware or another court sitting in the state of Delaware.
Each of the parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action in connection with or relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding in connection with or with respect to
this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve in accordance with this Section 4.13, (ii) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
the applicable Law, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action

 

20



--------------------------------------------------------------------------------

or proceeding is improper or (C) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

(c) Each of the parties hereto irrevocably consents to the service of any
summons and complaint and any other process in any other action in connection
with or relating to this Agreement, on behalf of itself or its property, by the
personal delivery of copies of such process to such party or by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 4.8. Nothing in this
Section 4.13 shall affect the right of any party hereto to serve legal process
in any other manner permitted by Law.

SECTION 4.14. Waiver of Jury Trial. Each party hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any suit, action or other proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies and acknowledges
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver, and (ii) acknowledges that it
understands and has considered the implications of this waiver and makes this
waiver voluntarily, and that it and the other parties have been induced to enter
into the Agreement by, among other things, the mutual waivers and certifications
in this Section 4.14.

SECTION 4.15. Termination of Existing Stockholder Agreements. Each of the
Company and each Stockholder that is a party to any of the Existing Stockholder
Agreements hereby consent to, and agree, that each of the Existing Stockholder
Agreements shall be, and hereby is, terminated effective as of the date of this
Agreement.

SECTION 4.16. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

SECTION 4.17. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

SECTION 4.18. Counterparts; Facsimile Signatures. This Agreement may be executed
in counterparts, each of which shall constitute one and the same instrument.
Signatures provided by facsimile or electronic transmission in “pdf” or
equivalent format will be deemed to be original signatures.

 

21



--------------------------------------------------------------------------------

SECTION 4.19. Certain Indemnification Matters. The Company hereby acknowledges
that an Indemnitee (as defined in the Charter) who is an officer, director,
partner, member, manager, employee, managing director or Affiliate of, or a
Director nominee pursuant to Section 2.1 of, a Stockholder (each such
Indemnitee, a “Specified Indemnitee”) may have certain rights to
indemnification, advancement of expenses and/or insurance pursuant to charter
documents, constitutive agreements or other agreements with such Stockholder or
Affiliates of such Stockholder or other Person (other than the Company and its
Affiliates) of which such Specified Indemnitee is an officer, director, partner,
member, manager, employee, managing director or Affiliate (collectively, the
“Secondary Indemnitors”). In furtherance of the foregoing, the Company hereby
covenants and agrees as follows:

(a) The Company shall be the indemnitor of first resort for any claims or
proceedings (collectively, “Covered Claims”) for which any Specified Indemnitee
is entitled, under the Charter or otherwise, to indemnification by the Company
(i.e., the Company’s obligations to each such Specified Indemnitee with respect
to any Covered Claim are primary and any obligations of any Secondary Indemnitor
to advance expenses or to provide indemnification for the same expenses or
liabilities incurred by any such Specified Indemnitee with respect Covered
Claims are secondary).

(b) Subject to paragraph (b) of Article XI of the Charter, the Company shall pay
the expenses (including attorneys’ fees and expenses) incurred by any Specified
Indemnitee in defending any Covered Claim in advance of such Covered Claim’s
final disposition, without regard to any rights any such Specified Indemnitee
may have against any Secondary Indemnitor.

(c) The Company hereby irrevocably waives, relinquishes and releases each
Secondary Indemnitor from any and all claims against such Secondary Indemnitor
for contribution, subrogation or any other recovery of any kind in respect of
any Covered Claim.

The Company further agrees that no advancement or payment by any Secondary
Indemnitor on behalf of any such Specified Indemnitee with respect to any
Covered Claim for which any such Specified Indemnitee has sought indemnification
from the Company shall affect the foregoing and any such Secondary Indemnitor
shall have a right of contribution and/or subrogation to the extent of such
advancement or payment to all of the rights of recovery of such Specified
Indemnitee against the Company. Any amendment, repeal or modification of this
Section 4.19 shall not adversely affect any right or protection of a Specified
Indemnitee or Secondary Indemnitor existing prior to such repeal or
modification.

SECTION 4.20. Certain Corporate Matters.

(a) The parties hereby acknowledge and agree that (i) any Director who is also
an officer, director, partner, member, manager, employee, managing director or
Affiliate of, or a director nominee pursuant to Section 2.1 of, any of the BofA
Stockholders, the Blackstone Group Stockholders or the Crestview Stockholder
(any such Director, an “Institutional Director” and such Stockholders, together
with the UBS Stockholder, collectively, the “Institutional Stockholders”) and
(ii) each Institutional Stockholder and its Affiliates, may, and shall have no
duty not to, whether directly, or as a partner in any partnership, or as a joint
venturer in any joint venture, or as an officer, director, manager, member or
stockholder of any corporation or limited

 

22



--------------------------------------------------------------------------------

liability company, or as an agent of or participant in any syndicate, pool,
trust or association, (A) carry on and conduct, any business of any kind, nature
or description, whether or not such business is competitive with or in the same
or similar lines of business as the Company, (B) do business with any client,
customer, vendor or lessor of any of the Company or its Affiliates, and (C) make
investments in any kind of property or business in which the Company may make
investments.

(b) The parties acknowledge and agree that, if any Institutional Director
acquires knowledge of a potential transaction or matter which may constitute a
corporate opportunity for both (i) such Institutional Director or an
Institutional Stockholder or its Affiliates, on the one hand, and the Company,
on the other hand, then, unless such opportunity is offered to such
Institutional Director solely in such individual’s capacity as a Director, such
Institutional Director shall not have any duty to offer or communicate
information regarding such corporate opportunity to the Company. To the fullest
extent permitted by Section 122(17) of the General Corporation Law of the State
of Delaware, the Company hereby renounces any interest or expectancy of the
Company in any such corporate opportunity and waives any claim against any
Institutional Director, and shall indemnify each Institutional Director against
any claim, that such Institutional Director is liable to the Company or its
stockholders for breach of any fiduciary duty solely by reason of the fact that
such Institutional Director (A) pursues or acquires any corporate opportunity
for his own account or the account of any Institutional Stockholder, Affiliate,
or other Person with which such Institutional Director is associated or
employed, (B) directs, recommends, sells, assigns, or otherwise transfers such
corporate opportunity to another Person or (C) does not communicate information
regarding such corporate opportunity to the Company; provided, however, in each
case, that any corporate opportunity that is offered to any Institutional
Director solely in such individual’s capacity as a Director shall belong to the
Corporation. Each Stockholder (for itself and on behalf of the Company) hereby
acknowledges and consents to the foregoing.

(c) The Company and each Stockholder who is entitled, pursuant to
Section 2.1(b), to designate a nominee for election to the Board shall, as
promptly as reasonably practicable following the date hereof, take all actions
necessary or appropriate to cause the Board to adopt and approve the provisions
of this Section 4.20.

(d) Nothing herein creates a fiduciary duty of the Observer to the Company, and
the Company acknowledges that the Observer does not owe fiduciary duties to the
Company under applicable Law.

SECTION 4.21. Blackstone Group Stockholders. Blackstone hereby covenants and
agrees with the Company to, cause each other Blackstone Group Stockholder to
comply with the provisions of this Agreement as though such other Blackstone
Group Stockholder were a Stockholder party to this Agreement, including voting
and executing written consents in respect of, and causing to be counted as
present at stockholder meetings of the Company for purposes of obtaining a
quorum, the shares of Common Stock owned by each other Blackstone Group
Stockholder.

 

23



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1. Representations and Warranties of the Company. The Company
represents and warrants to each Stockholder as follows:

(a) the Company has all requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except to the extent that the enforcement hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity; and

(b) the execution and delivery of this Agreement by the Company, the performance
of its obligations hereunder, and the consummation of the transactions
contemplated hereby will not violate, conflict with or result in a breach, or
constitute a default (with or without notice or lapse of time or both) under any
provision of the Charter or Bylaws.

SECTION 5.2. Representations and Warranties of the Stockholders. Each
Stockholder, severally and not jointly, represents and warrants, solely with
respect to itself, to each other Stockholder and to the Company as follows:

(a) such Stockholder has all requisite power and authority to enter into this
Agreement and to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by such Stockholder and constitutes a valid and binding
obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, except to the extent that the enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity; and

(b) the execution and delivery of this Agreement by such Stockholder, the
performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby will not violate, conflict with or result in a
breach, or constitute a default (with or without notice or lapse of time or
both) under any provision of its charter, bylaws or other similar organizational
documents.

[Rest of page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stockholders’ Agreement
to be executed effective as of the date set forth in the first paragraph hereof.

 

CUMULUS MEDIA INC. By:  

/s/ Lewis W. Dickey, Jr.

  Name: Lewis W. Dickey, Jr.  

Title:   Chairman, President and

            Chief Executive Officer

Stockholders’ Agreement



--------------------------------------------------------------------------------

CRESTVIEW RADIO INVESTORS, LLC By:   Crestview Partners II, L.P., its managing
member By:   Crestview Partners II GP, L.P., its general partner By:  
Crestview, L.L.C., its general partner By:  

/s/ Thomas S. Murphy, Jr.

  Name: Thomas S. Murphy, Jr.   Title: Managing Director

Stockholders’ Agreement



--------------------------------------------------------------------------------

MIHI LLC By:  

/s/ Tobias Bachteler

  Name: Tobias Bachteler   Title: Authorized Signatory By:  

/s/ Andrew Underwood

  Name: Andrew Underwood   Title: Authorized Signatory

Stockholders’ Agreement



--------------------------------------------------------------------------------

UBS SECURITIES LLC By:  

/s/ Craig Klien

  Name: Craig Klien   Title:   UBS Securities LLC Executive Director By:  

/s/ Marybeth Ross

  Name: Marybeth Ross   Title:   Executive Director

Stockholders’ Agreement



--------------------------------------------------------------------------------

BLACKSTONE FC COMMUNICATIONS PARTNERS L.P. By:   BCMA FCC L.L.C., its general
partner By:  

/s/ Stephen A. Schwarzman

  Name:   Stephen A. Schwarzman   Title:   Founding Member

Stockholders’ Agreement



--------------------------------------------------------------------------------

DICKEY GROUP STOCKHOLDERS:

/s/ Lewis W. Dickey, Jr.

Lewis W. Dickey, Jr.

/s/ John W. Dickey

John W. Dickey

/s/ David W. Dickey

David W. Dickey

/s/ Michael W. Dickey

Michael W. Dickey

/s/ Lewis W. Dickey, Sr.

Lewis W. Dickey, Sr. DBBC, L.L.C. By:  

/s/ Lewis W. Dickey, Jr.

  Name: Lewis W. Dickey, Jr.   Title: Manager

Stockholders’ Agreement



--------------------------------------------------------------------------------

BOFA STOCKHOLDERS: BA CAPITAL COMPANY, L.P. By:   RE SBIC Management, LLC, its
general partner By:   RE Equity Management, L.P., its sole member By:   RE
Equity Management GP, LLC, its general partner By:  

/s/ Robert H. Sheridan III

  Name: Robert H. Sheridan III   Title:   Member and Authorized Signatory BANC
OF AMERICA CAPITAL INVESTORS SBIC, L.P. By:   Ridgemont Capital Management SBIC,
LLC, its general partner By:   Ridgemont Capital Management, L.P., its sole
member By:   REP I GP, LLC, its general partner By:  

/s/ Robert H. Sheridan III

  Name: Robert H. Sheridan III   Title:   Member and Authorized Signatory

Stockholders’ Agreement